Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2021 has been entered.

Response to Amendment
	Applicant’s Amendment filed October 1, 2021 has been fully considered and entered.

Election/Restrictions
Applicant’s election without traverse of claims 8, 10, 15-17, 22, 23 and 26-28 in the reply filed on April 11, 2022 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10, 15-17, 22 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zimmel (US 2002/0181888 A1) in view of Uboldi et al. (US 2011/0268393 A1), further in view of Isenhour et al. (US 2014/0003771 A1) and further in view of Bradley et al. (US 2014/0241689 A1).
Regarding claims 8 and 16, Zimmel discloses a fiber optic adapter (10 in Fig. 2), comprising: a first side wall (20) having first and second ends spaced apart laterally; a second side wall (22) opposite the first side wall; a top wall (16) having an opening (40); a bottom wall (18) opposite the top wall; a cavity (interior of adapter is a cavity) defined by the top wall, the bottom wall, the first side wall, and the second side wall; first and second mounting halves (42, 44) received through the opening in the top wall and situated in the cavity; a optical fiber alignment device (68, 64) received by the first and second mounting halves and configured to provide a mechanical interface between optical fibers inserted into opposite ends thereof (paragraph 0025 discloses ferrules sized and shaped to be inserted into sleeves); and a cover (14) configured to selectively close the opening.
Still regarding claims 8 and 16, Zimmel teaches the claimed invention except for an anti-rotation structure.  Uboldi discloses an optical fiber plug (1 in Fig. 1) comprising an anti-rotation structure (36) configured to prevent an alignment device (6) from rotating when received by a mounting structure (5) in Figs. 1-3 and paragraph 0035.  Since both of the inventions relate to optical fibers, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use the anti-rotation mechanism as disclosed by Uboldi in the device of Zimmel for the purpose of preventing the components from rotating once mated together.  
Still regarding claims 8 and 16, the proposed combination of Zimmel and Uboldi teaches the claimed invention except for an alignment structure.  Isenhour discloses a fiber optic adapter (110 in Figs. 2A-3B, allows optical fiber 120 to be coupled, or adapted, to a ferrule 121) comprising a first alignment structure (119) on the first side wall including a plurality of bosses (see paragraph 0030) extending from the first side wall, the plurality of bosses being spaced apart laterally from one another between the first and second ends of the first side wall along a central portion of the first side wall located between the top wall and the bottom wall; and a second alignment structure (117) which a plurality of recesses (paragraph 0030) on the second side wall corresponding to the first alignment structure and configured to receive the plurality of bosses of an adjacent fiber optic adapter.  Since all of the inventions relate to optical fibers, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use the alignment structure as disclosed by Isenhour in the device of the proposed combination of Zimmel and Uboldi for the purpose of stacking a plurality of adapters.
Still regarding claims 8 and 16, the proposed combination of Zimmel, Uboldi and Isenhour teaches the claimed invention in an aligned configuration but does not specifically state adapters offset from one another.  Bradley discloses a fiber optic adapter system (310 in Figs. 9-10) comprising a plurality of fiber optic adapters (308) situated side-by-side such that at least some of the first ends of the fiber optic adapters are offset from one another to form a stepped configuration.  Since all of the inventions relate to optical devices, one having ordinary skill in the art at the time of the invention would have found it obvious to situate at least some of the ends of the fiber optic adapters offset from one another as disclosed by Bradley in the system of the proposed combination of Zimmel, Uboldi and Isenhour for the purpose of providing better access for technicians as well as increasing the density of the system.  
Regarding claim 10, Isenhour discloses the bosses are generally cylindrical in paragraph 0030.
Regarding claim 15, Isenhour discloses at least some of the first ends of the fiber optic adapters are aligned with one another in Fig. 3B.
Regarding claim 17, the proposed combination of Zimmel, Uboldi, Isenhour and Bradley teaches the claimed invention except for specifically stating retaining clips extending from the sidewalls.  However, Isenhour discloses in paragraph 0030 that the arraying features on the sidewalls can have any shape or profile and as such, one having ordinary skill in the art at the time of the invention would have found it obvious to form retaining clips on the sidewalls for the purpose of locking the adapters to one another and providing increased stability.
Regarding claims 22 and 23, the proposed combination of Zimmel, Uboldi, Isenhour and Bradley teaches the claimed invention except for specifically stating at least of the bosses not received by one of the recesses of an adjacent adapter or at least one of the recesses does not receive one of the bosses of an adjacent adapter.  However, since Isenhour discloses in paragraph 0030 that there can be more than one indentation feature and more than one protrusion feature and Bradley discloses adapters in an offset configuration, one having ordinary skill in the art at the time of the invention would have found it obvious to have at least of the bosses not received by one of the recesses of an adjacent adapter or at least one of the recesses does not receive one of the bosses of an adjacent adapter in order to arrive at an offset configuration since if all of the bosses were received in all of the recesses, the adapters would be in an aligned configuration.

Claims 26 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zimmel (US 2002/0181888 A1) in view of Uboldi et al. (US 2011/0268393 A1), further in view of Isenhour et al. (US 2014/0003771 A1), further in view of Bradley et al. (US 2014/0241689 A1) and further in view of Moulin (3,725,845).
Regarding claim 26, Zimmel further discloses each of the first and second mounting halves including a planar front panel (48 in Fig. 2) and a body (46) defining a cylindrical opening extending from the planar front panel into the body to an end surface extending perpendicular to an axis of the cylindrical opening.  The proposed combination of Zimmel, Uboldi, Isenhour and Bradley teaches the claimed invention except for the first mounting half having a projection and the second mounting half having a recess that receives the projection.  Moulin discloses a connector (see Fig. 10) wherein the planar front of the first mounting half includes a projection (44) extending therefrom opposite a cylindrical opening and the planar front panel of the second mounting half includes a recess (48) that receives the projection in Fig. 10 and column 11, lines 26-41.  Since all of the inventions relate to connectors, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use the projection and recess as disclosed by Moulin in the device of the proposed combination of Zimmel, Uboldi, Isenhour and Bradley for the purpose of facilitating the mating of complementary connector halves prior to being disposed in the main housing.
Regarding claim 27, Zimmel discloses the optical fiber alignment device includes first and second ends oriented perpendicularly to an axis of the alignment device (ends of 64 have endfaces which are oriented perpendicular to the fiber axis) and a central portion (68) extending between the first and second ends, the central portion defining a circumference, the alignment device being received by the cylindrical openings in the first and second mounting halves in Fig. 2.


Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 28, the claim contains allowable subject matter because none of the cited prior art references teach or suggest the anti-rotation structure includes first and second anti-rotation tabs each extending axially from the respective first and second ends of the optical fiber alignment device, wherein the first and second anti-rotation tabs are received in corresponding anti-rotation recesses formed in and extending into the respective end surfaces of the cylindrical openings of the first and second mounting halves in conjunction with the other limitation of the claim.  Uboldi was relied upon for teaching anti-rotation tabs received in corresponding anti-rotation recesses, but the recesses do not extend into respective end surfaces of the cylindrical openings of the first and second mounting halves.

Response to Arguments
Applicant's arguments, see pages 7-8, with respect to the new limitations of claim 8 have been considered but are moot in view of the new grounds of rejection.  
On pages 8 of the response, Applicant states that the device of Isenhour could not be configured such that the ends of the adapters are offset without completely changing the design of the device.  The essential aspect of precise alignment of the optical fibers is achieved already by the adapter system, and changing the holder trays to account for offset adapters would be merely a structural modification.  There is no technical expertise required and therefore, no hindrance to one having ordinary skill in the art.  The holder trays do not even have to be used, as one of ordinary skill may have contemplated using the reinforcement members (320 in Fig. 9 of Bradley) to retain the adapters in place.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        May 19, 2022